ACCEPTED
                                                                                      14-14-00701-CR
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 6/15/2015 2:12:22 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                      No. 14-14-00701-CR
                               In the
                         Court of Appeals              FILED IN
                                                14th COURT OF APPEALS
                              For the              HOUSTON, TEXAS
                   Fourteenth District of Texas 6/15/2015 2:12:22 PM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1397962
                    In the 177th District Court
                     Of Harris County, Texas
                    
                 FRELIN DANILO ORELLANO
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
 STATE’S MOTION FOR SECOND EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with the aggravated robbery of Maria Estrada

         committed on August 13, 2013 (CR – 15). He pled “not guilty” to the

         charge, and the case was tried to a jury (CR – 183). The jury found the

         appellant guilty and sentenced him to 20 years in prison on August 22,

         2014 (CR – 183). The appellant filed notice of appeal three days later,
   and the trial court certified that he had the right to appeal (CR – 186-

   188).

2. The State’s brief was originally due on May 15, 2015, but this Court

   granted an extension until June 15, 2015. The State hereby requests a

   second 30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over eighteen megabytes in length split
           over seven volumes and will take some time to process.

      b. The undersigned attorney researched and answered by email more
           than 80 legal questions of trial prosecutors since the appellant filed
           his brief. The undersigned attorney researched and answered even
           more such questions by phone during that time period.

      c. The undersigned attorney is responsible for supervising six other
           appellate prosecutors, and has spent a substantial amount of time
           reviewing the briefs of those prosecutors, attending their oral
           arguments, and assisting in the preparation of both during that time
           period. The undersigned attorney has also been responsible for
           training two new appellate prosecutors, which requires more
           intense supervision and editing, and therefore, more of a time
           commitment.

      d. The undersigned attorney has been involved in completing the
           following written appellate project since the appellant filed his
           brief:

            (1)     Elder Somoza v. The State of Texas
                    No. 01-14-00716-CR
                    Brief filed April 15, 2015
                (2)     In the Interest of B.D.S. v. The State of Texas
                        No. 01-14-00762-CV
                        Brief filed April 28, 2015

                (3)     Jose Vasquez v. The State of Texas
                        No. PD-0078-15
                        Brief on PDR filed May 12, 2015

                (4)     Antonio Perez v. The State of Texas
                        No. 01-12-01001-CR
                        PDR filed May 12, 2015

                (5)     Johnathan Castaneda v. The State of Texas
                        No. 01-14-00389-CR
                        No. 01-14-00390-CR
                        Brief filed May 18, 2015

                (6)     Griselda Aza v. The State of Texas
                        No. 14-14-00241-CR
                        No. 14-14-00242-CR
                        Brief to be filed June 26, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                  Respectfully submitted,

                                                  /s/ Eric Kugler
                                                  ERIC KUGLER
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  Kugler_eric@dao.hctx.net
                                                  TBC No. 796910
                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Sarah Wood
      Assistant Public Defender
      Harris County, Texas
      1201 Franklin, 13th Floor
      Houston, Texas 77002
      Sarah.wood@pdo.hctx.net

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: June 15, 2015